                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        ESTATE OF ADAM CHRISTOPHER JENSEN, CASE NO. CV20-1320-JCC
          by the Personal Representative Paula Dow, et al.,
10
                                                            MINUTE ORDER
11                              Plaintiffs,
                  v.
12
          COUNTY OF SNOHOMISH, et al.,
13
                             Defendants.
14

15
              The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
              This matter comes before the Court on County Defendants’ motion to file an overlength
18
     reply brief (Dkt. No. 49). While the Court finds that additional pages are necessary, an additional
19
     ten pages is excessive. Accordingly, the motion is GRANTED in part and DENIED in part.
20
     County Defendants may file a brief in reply to Plaintiff’s opposition brief (Dkt. No. 45)
21
     containing an additional five (5) pages over the normal twelve page limit, i.e., a brief totaling
22
     seventeen pages.
23
     //
24
     //
25
     //
26


     MINUTE ORDER
     CV20-1320-JCC
     PAGE - 1
 1         DATED this 6th day of May 2021.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Paula McNabb
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CV20-1320-JCC
     PAGE - 2
